Exhibit 10.2

FIRST AMENDMENT
TO
CLASS A CERTIFICATE PURCHASE AGREEMENT

This First Amendment to Class A Certificate Purchase Agreement, dated as of
November 4, 2004 (this "Amendment"), is among Prime II Receivables Corporation
(the "Transferor"), FDS Bank (the "Servicer"), Bank One, NA (Main Office
Chicago), as Agent (in such capacity, the "Agent"), as a Committed Class A
Purchaser (in such capacity, the "Committed Purchaser"), and as a Class A Owner
(in such capacity, the "Owner"), and Jupiter Securitization Corporation, as a
Noncommitted Class A Purchaser (the "Noncommitted Purchaser", and together with
the Committed Purchaser, the "Purchasers"). Capitalized terms used in this
Amendment and not otherwise defined have the meanings assigned to such terms in
the Purchase Agreement (as defined below).

Preliminary Statements:

1. The Transferor, the Servicer, the Agent, the Owner and the Purchasers are
parties to that certain Class A Certificate Purchase Agreement, dated as of
November 6, 2002 (as amended, restated, supplemented or otherwise modified from
time to time, the "Purchase Agreement").

2. The Transferor and the Committed Purchaser desire to amend the Purchase
Agreement to increase the amount of and to extend the Commitment Expiration Date
of the Commitment of the Committed Purchaser.

3. Sections 2.2(c) and 9.1 of the Purchase Agreement permit such amendment of
the Purchase Agreement with the written consent of the Agent, Transferor, the
Committed Purchaser, the Required Class A Owners and the Required Class A
Purchasers.

4. Under the Purchase Agreement, the Committed Purchaser is the only Class A
Committed Purchaser and meets the definition of Required Class A Purchasers, and
the Owner is the only Class A Owner and meets the definition of Required Class A
Owners.

Agreement:

The Transferor, the Servicer, the Agent, the Owner and the Purchasers agree to
the following terms and conditions:

Amendment
. On the date of this Amendment, the Purchase Agreement is amended by (a)
deleting the reference to the Commitment of the Committed Purchaser set forth on
the signature page thereto and increasing the Commitment of the Committed
Purchaser to a total maximum amount of $244,444,445 and (b) extending the
Commitment Expiration Date to November 3, 2005.
Effectiveness
. This Amendment shall become effective as of the date hereof upon receipt by
the Agent of counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the Transferor, the Servicer, the Agent, the Owner and the
Purchasers.
Continuing Agreement
. The Purchase Agreement, as amended by this Amendment, continues in full force
and effect among the Transferor, the Servicer, the Purchasers, the Agent and
Administrative Agent.
Counterparts
. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which when so executed shall be deemed
to an original and all of which when taken together shall constitute but one and
the same instrument.
Governing Law
. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
Section Headings
. The various headings of this Amendment are included for convenience only and
shall not affect the meaning or interpretation of this Amendment, the Purchase
Agreement or any provision hereof or thereof.
Representations and Warranties
. By its execution hereof, each of the Servicer and the Transferor shall be
deemed to have represented and warranted the following:
 a. as of the date of this Amendment, both before and after giving effect to
    this Amendment, all of the representations and warranties contained in the
    Purchase Agreement and in each other Related Document shall be true and
    correct in all material respects as though made on the date hereof (and by
    its execution hereof, each of the Servicer and the Transferor shall be
    deemed to have represented and warranted such); and
 b. as of the date of this Amendment, both before and after giving effect to
    this Amendment, no Termination Event shall have occurred and be continuing
    (and by its execution hereof, each of the Servicer and the Transferor shall
    be deemed to have represented and warranted such).

[The remainder of this page is intentionally left blank.]

Delivered as of the day and the year first above written.

 

PRIME II RECEIVABLES CORPORATION

, as Transferor



By: /s/ Susan P. Storer
Name: Susan P. Storer
Title: President

 

FDS BANK

, as Servicer



By: /s/ Susan R. Robinson
Name: Susan R. Robinson
Title: Treasurer

 

BANK ONE, NA (MAIN OFFICE CHICAGO)

, as Agent, Committed Class A Purchaser and Class A Owner



By: /s/ William Hendricks
Name: William Hendricks
Title: Vice President

 

JUPITER SECURITIZATION CORPORATION

, as Noncommitted Class A Purchaser



By: /s/ William Hendricks
Name: William Hendricks
Title: Authorized Signer

 

 

 

 

 

 

 

[Signature Page to Class A CPA Amendment]